Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,863,094.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claims 21-33 of the instant application are anticipated in the limitations of claims 1-5, 7-10, 12, 15, 16 and 19 of the cited patent. The claims of the instant application are broader than those of cited patent ‘094 and merely omit certain limitations in the claims of the cited patent ‘094. Table below shows an example of claim 21 of instant application being anticipated by claim 1 of patent ’094. 
21. (New) A camera, comprising: 
a lens comprising one or more lens elements;
an image sensor configured to capture light passing through the lens and convert
the captured light into image signals;
a voice coil motor (VCM) actuator, comprising:
magnets; and
a coil structure, including:
an autofocus (AF) coil to shift the image sensor along an optical axis of the camera to provide AF, wherein the AF coil is located
below, above, or both below and above the magnets; and









a flexure arrangement to guide motion of the coil structure and image sensor in a
controlled manner.



1. (Original) A camera, comprising:
a lens comprising one or more lens elements;
an image sensor configured to capture light passing through the lens and convert
the captured light into image signals;
a voice coil motor (VCM) actuator, comprising:
magnets; and
a coil structure, including:
an autofocus (AF) coil to shift the image sensor along an optical axis
of the camera to provide AF, wherein the AF coil is located below, above, or both below and above the magnets; and
optical image stabilization (OIS) coils to shift the image sensor in
directions orthogonal to the optical axis to provide OIS,
wherein each of the OIS coils is located proximate a
respective magnet of the magnets, and wherein the OIS coils
are orthogonal to the AF coil; and
a flexure arrangement to guide motion of the coil structure and image sensor in a
controlled manner, wherein the flexure comprises:
a leaf portion attached to the coil structure; and
a wire portion extending from the leaf portion to a stationary component of
the camera.



Claims 22-33 are similar to claims 2-5, 7-10, 12, 15, 16 and 19 respectively.
Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,863,094 in view of Miller et al. (US PGPUB 20160070115). 
Claim 34 is similar to claim 1 except a display and a processor to display the image signals from the image sensor. However Miller discloses a display, a camera and a processor to display the image signals from the image sensor (Paragraphs 61 and 72). Therefore taking the combined teachings of ‘094 and Miller, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a display, a camera and a processor to display the image signals from the image sensor in order for the user to see the preview image before storing the image in a memory.
Claims 35-40 are similar to claims 2-8 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24 and 26, 34, 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 20160070115) in view of Fulmer et al. (US Patent # 9,773,169).
[Claim 21]
Miller teaches a camera, comprising a lens comprising one or more lens elements (3002, Paragraph 128, figure 3);
an image sensor (3070) configured to capture light passing through the lens and convert the captured light into image signals (Paragraph 128, an image sensor inherently converts light into image signals); a voice coil motor (VCM) actuator, comprising: magnets (3040A); and a coil structure, including
an autofocus (AF) coil (3007) to shift the lens along an optical axis of the camera to provide AF, wherein the AF coil is located below (Paragraph 131, In this way when an electric current is applied to the autofocus coil, Lorentz forces are developed due to the presence of the four magnets, and a force substantially parallel to the optical axis is generated to move the lens carrier, and hence lens, along the optical axis, relative to the support structure of the 
autofocus mechanism of the actuator, so as to focus the lens. In figure 3, AF coil 3007 is below the magnet 3040A); and
		a flexure arrangement to guide motion of the coil structure and lens in a controlled manner (Paragraph 133).
Miller fails to teach moving an image sensor. However Fulmer teaches that a mechanical focus mechanism includes the moving of the image sensor 316 along the optical axis relative to the object lens 312 (longitudinal movement). Alternatively the objective lens 312 may be moved along the optical axis relative to the image sensor 316. Still, another mechanical autofocus mechanism is the longitudinal movement of one or more lenses within the objective lens 312 while the image sensor 316 is either stationary or in motion coordinated with the aforementioned longitudinal lens movement (col. 17 lines 12-21).
	Therefore taking the combined teachings of Miller and Fulmer, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have moved an image sensor in order to provide an image shake correction and a fine focus adjustment thereby generating an image free of blur.
[Claim 23]
Miller teaches wherein each of the magnets is a corner magnet that is located proximate a respective corner of the camera (see figure 5, wherein magnets 540 are shown in the corner of the camera. The claim is broad and does not recite where exactly the magnet is with regards to other components of the camera).
[Claim 24]
Miller teaches wherein each of the magnets is a side magnet that is located proximate a respective side of the camera (see figure 5 wherein magnets 540 are shown in the side of the camera. The claim is broad and does not recite where exactly the magnet is with regards to other components of the camera).
[Claim 26]
Miller teaches wherein the VCM actuator further comprises a substrate (base 3008) coupled to the coil structure (see figure 3) and to the image sensor (3070). Yazawa teaches that an image shake amount of the image sensor 44 occurring in the X-direction can be corrected by the X-direction Hall element HX detecting the sliding amount (distance) of the stage plate 40 in the X-direction and by linearly moving the image sensor 44 (stage plate 40) relative to the camera body 12 in the opposite direction to the image-shake direction by a distance equaling the same amount as the image shake amount in either the direction of arrow FX1 or FX2 (Paragraph 59) in order to provide an image shake correction and a fine focus adjustment thereby generating an image free of blur such that the image sensor moves together with the substrate.
[Claim 34]
Miller teaches a device comprising a display (Paragraph 72), a camera (Paragraph 72), comprising a lens comprising one or more lens elements (3002, Paragraph 128, figure 3);
an image sensor (3070) configured to capture light passing through the lens and convert the captured light into image signals (Paragraph 128, an image sensor inherently converts light into image signals); a voice coil motor (VCM) actuator, comprising: magnets (3040A); and a coil structure, including
an autofocus (AF) coil (3007) to shift the lens along an optical axis of the camera to provide AF, wherein the AF coil is located below (Paragraph 131, In this way when an electric current is applied to the autofocus coil, Lorentz forces are developed due to the presence of the four magnets, and a force substantially parallel to the optical axis is generated to move the lens carrier, and hence lens, along the optical axis, relative to the support structure of the 
autofocus mechanism of the actuator, so as to focus the lens. In figure 3, AF coil 3007 is below the magnet 3040A); and
		a flexure arrangement to guide motion of the coil structure and lens in a controlled manner (Paragraph 133) and a processor to display the image signals from the image sensor (Paragraphs 61 and 72)
Miller fails to teach moving an image sensor. However Fulmer teaches that a mechanical focus mechanism includes the moving of the image sensor 316 along the optical axis relative to the object lens 312 (longitudinal movement). Alternatively the objective lens 312 may be moved along the optical axis relative to the image sensor 316. Still, another mechanical autofocus mechanism is the longitudinal movement of one or more lenses within the objective lens 312 while the image sensor 316 is either stationary or in motion coordinated with the aforementioned longitudinal lens movement (col. 17 lines 12-21).
	Therefore taking the combined teachings of Miller and Fulmer, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have moved an image sensor in order to provide an image shake correction and a fine focus adjustment thereby generating an image free of blur.
[Claim 36]
Miller teaches wherein each of the magnets is a corner magnet that is located proximate a respective corner of the camera (see figure 5, wherein magnets 540 are shown in the corner of the camera. The claim is broad and does not recite where exactly the magnet is with regards to other components of the camera).
[Claim 37]
Miller teaches wherein each of the magnets is a side magnet that is located proximate a respective side of the camera (see figure 5 wherein magnets 540 are shown in the side of the camera. The claim is broad and does not recite where exactly the magnet is with regards to other components of the camera).
[Claim 39]
Miller teaches wherein the VCM actuator further comprises a substrate (base 3008) coupled to the coil structure (see figure 3) and to the image sensor (3070). Fulmer teaches that a mechanical focus mechanism includes the moving of the image sensor 316 along the optical axis relative to the object lens 312 (longitudinal movement). Alternatively the objective lens 312 may be moved along the optical axis relative to the image sensor 316. Still, another mechanical autofocus mechanism is the longitudinal movement of one or more lenses within the objective lens 312 while the image sensor 316 is either stationary or in motion coordinated with the aforementioned longitudinal lens movement (col. 17 lines 12-21).
Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 20160070115), Fulmer et al. (US Patent # 9,773,169) and in further view of Yazawa (US PGPUB 20160072998).
[Claims 22 and 35]
Miller in view of Fulmer fails to teach wherein  the magnets are stationary (Paragraph 37) and the coil structure is movable relative to the magnets. However Yazawa teaches wherein  the magnets are stationary (Paragraph 37) and the coil structure is movable relative to the magnets (Paragraph 72) in order to omit a member that corresponds to the yoke thereby making the configuration smaller and hence more portable. Therefore taking the combined teachings of Miller, Fulmer and Yazawa, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the magnets being stationary and the coil structure be movable relative to the magnets in order to omit a member that corresponds to the yoke thereby making the configuration smaller and hence more portable.
Claims 31-32 and  are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 20160070115), Fulmer et al. (US Patent # 9,773,169) and in further view of Kudo et al. (US PGPUB 20170082829).
[Claim 31]
Miller in view of Fulmer fails to teach a first position sensor and a second position sensor that are positioned to sense AF movement. However Kudo teaches sensor substrate 22 includes position detection part 222 (figure 8, 222A and 222B) that detects the position of OIS movable part 10 in the XY plane, a power-source line (not illustrated) for supplying power to AF coil part 112 and part 211, and a signal line for detection signals (not illustrated) output from position detection part 222 (Paragraph 74, figure 8). Therefore taking the combined teachings of Miller, Fulmer and Kudo, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a first position sensor and a second position sensor that are positioned to sense AF movement in order to detect the position of the movable part accurately.
[Claim 32]
Kudo teaches wherein the position sensors are Hall devices (Paragraph 75) in order to detect the magnetic field formed by magnet part 122 with Hall devices 222A and 222B, the position of OIS movable part 10 in the XY plane can be specified.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 20160070115), Fulmer et al. (US Patent # 9,773,169) and in further view of Kim et al. (US PGPUB 20140255016).
[Claim 33]
Miller in view of Fulmer fails to teach wherein coil structure is formed of a flex circuit. However the four suspension wires are employed in order to connect the AF flexible circuit board with the OIS flexible circuit board (Paragraph 59).  However Kim teaches that it is possible to electrically connect the AF flexible circuit board with the flexible circuit board by using a separate flexible circuit board instead of the suspension wires (Paragraph 59). Therefore taking the combined teachings of Miller, Fulmer and Kim, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the coil structure is formed of a flex circuit in order to have a driving device of a camera lens module of a portable terminal is formed in a small size and thus a camera lens module is formed in a small size. 
Allowable Subject Matter
Claims 25, 27, 28-30, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696